DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Species IIB (i.e.) in the reply filed on 12/09/2020 is acknowledged.
Applicant’s argument that claims 10-12 and 14-20 read on the election is not found persuasive. Claim 17 does not read on the elected species because the elected species does not disclose/illustrate (see [0132] and Figs. 14A-B of instant publication) the “second unit comprising a plurality of sets of the plurality of second forming portions and a plurality of sets of the plurality of assembling portions” as required by claim 17. Claim 17 is drawn to unelected species (e.g. [0148-0150] and Fig. 16A-B of instant publication). Claims 19 and 20 do not read on the elected species because the elected species does not disclose/illustrate (see [0132] and Figs. 14A-B of instant publication) “wherein the first member and/or the second member is rotated such that the plurality of first forming portions are opposed to the plurality of second forming portions, and a plurality of cavities for forming the plurality of parts are defined by the plurality of first forming portions and the plurality of second forming portions by clamping the mold” or “the plurality of second forming portions and the assembling portion are arranged on a second circle centered on the axis” as required by claims 19 and 20. The claims are drawn to unelected species (e.g. [0165-0167] and Figs. 22A-B of instant publication). 
Accordingly, claim(s) 1-9, 13, 17, and 19-31 is/are withdrawn as being drawn to nonelected groups and species and claim(s) 10-12, 14-16 and 18 is/are examined herein.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim(s) 10, 12 and 16 is/are objected to because of the following informalities: 
In claim 10, the instances of “the groups of forming portions” should be changed to --the plurality of groups of forming portions-- in order to increase clarity/consistency of the claim.
In claim 12, “the plurality of rotatable boards each comprise one of the groups of forming portions” should be changed to --the plurality of rotatable boards each comprise one group of forming portions of the plurality of groups of forming portions--
In claim 16, “the number of the plurality of assembling portion” should be changed to --the number of the plurality of assembling portions--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-12, 14-16 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the first movable portion moves to such a position that the first forming portions holding the parts among the groups of forming portions are opposed to the assembling portions” which is indefinite. There is insufficient antecedent basis for “the first forming portions holding the parts among the groups of forming portions” in the claim. Also, the limitation can have multiple plausible interpretations. Which one of the two or more first forming portions introduced earlier are holding the parts? When were the parts provided/molded to the first forming portions? Are the first forming portions 
Claim 10 recites “other first forming portions that do not hold the parts among the groups of forming portions are opposed to the second forming portions” which is indefinite because it can have multiple plausible interpretations. Which one of the two or more first forming portions do not hold the parts? It is among the groups of forming portions or among the two or more first forming portions? Applicant needs to clarify when the “other first forming portions” do not hold the parts because all the first forming portions are expected to hold parts at least during molding and assembling? Are the claimed other first forming portions opposed to the plurality of the second forming portions or only some of the plurality of the second forming portions? Limitation has been examined below as best understood in view of Figs. 14A-B of instant specification. 
Claim(s) 11-12, 14-16 and 18 is/are rejected as being dependent from claim 10 and therefor including all the limitation thereof.
Claim 16 recites “wherein an assembling portion not opposing any of the first forming portions among the plurality of assembling portions is exposed such that the assembled product can be taken out in a state in which the mold is clamped” which is indefinite as it contradicts the limitation “the first forming portions holding the parts among the groups of forming portions are opposed to the assembling portions” of claim 10. Are the first forming portions opposing the some of the plurality of assembling portions? It is unclear to the examiner which structure of the claimed apparatus allows the assembling portion to be exposed while the mold is clamped. Examiner recommends applicant to include the disclosed structure that allows movement of the plurality of assembling portions with respect to the plurality of groups of forming portions, the structure that allows movement of the plurality of groups of forming portions with respect to the plurality of assembling portions, and the position/arrangement of the plurality of assembling 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derouet (US 20090295029).
In the specification and figures, Derouet discloses the apparatus substantially as claimed by applicant. 
Regarding claim 10, Derouet discloses an assembling apparatus configured to assemble an assembled product from a plurality of parts (system for molding and assembling product 300 from parts 100 and 200: P0001, P0007, F1-7, and accompanying text), the assembling apparatus comprising:
a mold (1) comprising a first unit (upper mold unit) and a second unit (lower mold unit) opposing the first unit, wherein the first unit comprises a first movable portion (10) that is movable and comprises a plurality of groups of forming portions (10 comprises groups B and C of mold multi-cavities), the plurality of groups of forming portions each comprising two or more first forming portions having the same shape (each group B and C of the mod multi-cavities comprising at least two first cavity forming portions having the same shape: P0035-0036 and F1-3),

wherein the first movable portion moves to such a position that the first forming portions holding the parts among the groups of forming portions are opposed to the assembling portions, and other first forming portions that do not hold the parts among the groups of forming portions are opposed to the second forming portions (10 is capable of moving such that the first cavity forming portions holding parts 200 are opposed to assembling portions in the assembly zone A, and the other first cavity forming portions that do not hold parts among the first cavity forming portions are opposed to the second forming portions: P0037 and F4-5), and
wherein, by clamping the mold, the parts held by the first forming portions are supplied to the assembling portions, thus assembly of the assembled product is performed, and cavities for forming the parts are defined by the second forming portions and the other first forming portions that do not hold the parts among the groups of forming portions (when mold 1 is clamped, parts 200 held by the first forming portions are supplied to the assembling portions in the assembly zone A to assemble the product 300 and full cavities are defined by the second/lower forming cavity portions and the other first/upper forming cavity forming portions that do not hold the parts 200 among the first/upper cavity forming portions for the benefit(s) of molding new plurality of parts simultaneously with assembling the previously molded parts and increasing efficiency of the system: P0037-0038 and F5-7; examiner notes that applicant is trying to provide the same benefit/solution: [0132] of instant publication). 
 Regarding claim 11, Derouet further discloses wherein the first movable portion comprises a rotatable board (10 comprises rotatable plate 11: P0039-0040 and F5).
Regarding claim 14-15, Derouet further discloses wherein the second unit comprises a second movable portion comprising the plurality of assembling portions, the second movable portion configured to move so as to switch the assembling portions opposed to the first forming portions holding the parts, and wherein the second movable portion comprises a rotatable board (lower mold unit comprises rotatable .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derouet (US 20090295029) as applied to claim 11 above, and further in view of Grim (US 20170095956).
Regarding claim 12, while Derouet further teaches/suggests that his system is modifiable in terms of groups of forming portions to increase efficiency and that increasing the number of rotary portions enhances efficiency of the apparatus (P0036, P0039-0040), Derouet does not necessarily teach a plurality of rotatable boards each comprising one group of the plurality of groups of forming portions.
In the same field of endeavor, apparatuses for molding/assembling parts, Grim teaches the technique of providing a rotatable board per a group of cavity forming portions (providing a rotatable board 82/74 per group of cavity forming portions of assemblies 60a-i) such the number of the plurality of rotatable boards (m) of a movable portion (33) is equal to the number of the plurality of groups of cavity 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembling apparatus of Derouet in view of suggestions/desires of Derouet (as applied above) and suggestions of Grim by incorporating a rotatable board per group of forming portions to arrive at the claimed invention for the benefit(s) of enabling independent rotation of the groups of cavity forming portions and enhancing mobility/efficiency of the apparatus. Additionally, since Derouet further suggests/envisions that increasing the number of rotary portions enhances of operability/efficiency of the apparatus, a person having ordinary skill in the art would have understood/recognized that increasing the number of rotatable boards would yield predictable result of increasing operability/efficiency of the apparatus, and it has been held that constructing formerly integral structure in various elements involves only routing skill in art (see MEPE 2144.04 (V) (C)), one would have been motivated to make the groups of forming portions separable/independent by providing an individual rotatable board to each group forming portion for the purpose(s) of enabling independent rotation of the groups of forming portions and/or enhancing operability/efficiency of the apparatus. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derouet (US 20090295029) as applied to claim 10 above, and further in view of Miyake (US 6233815 – of record).
Regarding claim 18, Derouet further discloses wherein the plurality of assembling portions each comprise a recess portion to which the plurality of parts are to be accommodated (the assembling portions of the lower mold unit are provide with a recess/cavity in which the parts 100 and 200 are to be accommodated and assembled: P0037 and F7), that the assembly of parts may be implemented in particular by means of the system for ejecting parts, and to perform assembly safely and reliably (P0037 and F7), but Derouet does not explicitly teach an engagement pin that is disposed in the recess portion and engages with the parts.
In the same field of endeavor, apparatuses for molding and assembling parts, Miyake teaches the technique of disposing holding pins (10) in the recess portion of assembling sections (9a-f) configured for 
Also, a person having ordinary skill in the art of molding apparatuses would have known/recognized that means for ejecting parts is commonly in the form of pin(s) that engage with parts and eject the parts.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembling apparatus of Derouet in view of suggestions/desires of Derouet and suggestions of Miyake by incorporating and disposing an engagement pin in the recess portion of each assembling portion configured to engage with the parts for the benefit(s) of  preventing disengagement of the parts from the corresponding assembling portions, preventing relative rotation/movement of the parts before/during assembly, and/or increasing assembly accuracy/reliability of the parts.
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Examiner made some recommendations above to overcome the 112b rejections. If necessary, examiner recommends applicant to schedule an interview with the examiner to discuss the 112b rejections and possible amendments to overcome the 112b rejections. 
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, alone or in combination, fail(s) to teach or suggest wherein the number of the plurality of assembling portion is greater than the number of the plurality of groups of forming portions, and wherein an assembling portion not opposing any of the first forming portions among the plurality of assembling portions is exposed such that the assembled product can be taken out in a state in which the mold is clamped. 
.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure.
Moulin (US 8616876 – of record) teaches an apparatus capable of performing molding of a plurality of parts and assembling of previously molded parts simultaneously during clamping of the apparatus (Figs. 7-10b and accompanying text). Thus, Moulin also suggests the apparatus substantially as claimed by applicant in claim 10.
Takemoto (US 20020027099 – of record: P0023 and F11-20). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743